In a proceeding to validate a petition nominating appellant as a candidate of the People’s Choice Independent Party in the general election to be held on November 4, 1975 for the public office of City Councilman of the City of Long Beach, the appeal is from a judgment of the Supreme Court, Nassau County, dated October 30, 1975, which dismissed the petition in the proceeding. Judgment affirmed, without costs (Election Law, § 330). Martuscello, Acting P. J., Brennan, Munder and Shapiro, JJ., concur.